COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Celvin Brooks v. The State of Texas

Appellate case number:       01-18-00175-CR

Trial court case number:     1515314

Trial court:                 184th District Court of Harris County

       This Court’s August 21, 2018 Order of Abatement had abated and remanded this
case for the trial court to determine whether appellant’s counsel, David Booker, had
abandoned this appeal and whether new counsel should be appointed. On October 4, 2018,
the September 13, 2018 abatement hearing record was filed in this Court in which the trial
court found that Mr. Booker had abandoned the appeal and it re-appointed Scott Pope, from
the Harris County Public Defender’s Office, as counsel. On October 9, 2018, a
supplemental clerk’s record was filed in this Court attaching the September 13, 2018
pauper’s oath on appeal and order of the court appointing Scott Pope as counsel. However,
on September 20, 2018, Jani Maselli, Assistant Public Defender, Harris County Public
Defender’s Office, filed a designation of new lead counsel to replace Scott Pope.


        Accordingly, the Court sua sponte directs the Clerk of this Court to REINSTATE
this case on the Court’s active docket, to remove David Booker and Scott Pope as
appellant’s counsel, and to designate Jani Maselli as appellant’s new lead counsel. See
TEX. R. APP. P. 6.1(c), 6.5(b), (d). Appellant’s brief is ORDERED to be filed within 30
days of the date of this order. See id. 2, 34.5(c)(3), 38.6(a)(1). The State’s appellate brief,
if any, is ORDERED to be filed no later than 30 days from the filing of appellant’s brief.
See id. 38.6(b).


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: October 16, 2018